 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    YAKINI DEANDRE BYRD,                          Case No. 1:19-cv-01343-DAD-HBK
12                      Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
                                                    REQUESTING SETTLEMENT CONFERENCE
13           v.
                                                    (Doc. No. 42)
14    F. SERRANO,                                   ORDER DIRECTING CLERK TO SERVE
15                                                  DEPUTY ATTORNEY GENERAL JAMES
                        Defendant.                  WHISNAND AND SUPERVISING DEPUTY
16                                                  ATTORNEY GENERAL LAWRENCE BRAGG
                                                    WITH A COURTESY COPY OF PLAINTIFF’S
17                                                  COMPLAINT (DOC. NO. 1); THE
                                                    SCREENING ORDER (DOC. NO. 15); AND
                                                    THIS ORDER
18

19                                                  ORDER STAYING DEADLINES IN CASE
                                                    MANAGEMENT ORDER
20
21                                                  ORDER DENYING DEFENDANT’S MOTION
                                                    TO MODIFY SCHEDULING ORDER AS
22                                                  MOOT
23                                                  (Doc. No. 48)

24

25          Plaintiff Yakini DeAndre Byrd is a state prisoner proceeding pro se on his 42 U.S.C. § 1983
26   complaint alleging excessive force. (Doc. Nos. 1, 15). Pending before the court is plaintiff’s
27   February 8, 2021 motion requesting a mediation, arbitration or a settlement conference. (Doc. No.
28



                                                     1
 1   42). Defendant has not responded to plaintiff’s motion. (See docket). Also, before the court is

 2   defendant’s April 28, 2021 motion to modify the scheduling order. (Doc. No. 48).

 3           Plaintiff’s Motion Requesting Settlement Conference

 4           Plaintiff requests the court to set this case for mediation, arbitration or a settlement

 5   conference “in the hope of a settlement agreeable to all parties.” (Doc. No. 42 at 1). This court’s

 6   local rules require settlement conferences in all civil cases. L.R. 270(a). Settlement conferences

 7   help the court efficiently resolve cases amidst the current judicial emergency. See November 16,

 8   2020 Amended Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of

 9   California. A party’s participation in a settlement conference does not waive any claims,

10   defenses or objections.

11           This court’s screening order determined plaintiff’s complaint stated a cognizable claim of

12   excessive force. (Doc. No. 15).1 However, stating a cognizable claim “in no way suggests” that

13   plaintiff “is likely or unlikely to prevail on the merits of his complaint.” Monger v. Sisto, 2009

14   WL 1507127, at *1 (E.D. Cal. May 27, 2009). The court therefore stays this action until further

15   order of court so the parties may participate in a settlement conference.

16           While the court anticipates this case will proceed to a settlement conference, it recognizes

17   some settlement conferences are futile. If defense counsel conducts a good faith investigation of

18   plaintiff’s claims and concludes that participating in a settlement conference would be

19   unproductive, they may file a notice to opt out of the settlement conference. Defense counsel has

20   30 days from the date on this order to opt out. If defense counsel does not file a notice to opt out,
21   the court will then issue an order scheduling this case for a settlement conference. Thereafter,

22   within 14 days from when the settlement conference order is issued, both parties must disclose

23   the relevant documents contemplated under Fed. R. Civ. P. 26(a)-(b). Although not an exhaustive

24   list, some examples of relevant documents are listed below.

25

26
     1
       Plaintiff recently filed an amended complaint that essentially alleges the same facts and claims but also
27   alleges the defendant’s actions violated a CDCR policy. See Doc. No. 47. Because the court is staying
     this action, the court will refrain from screening the amended complaint and/or directing a response from
28   defendant until further order of court.



                                                          2
 1             Defendant’s Motion to Modify Scheduling Order

 2             On April 28, 2021, defendant moved to modify the scheduling order to extend the

 3   discovery and dispositive motions deadlines by 90 days. (Doc. No. 48). Defendant argues these

 4   extensions are warranted due to difficulties scheduling plaintiff’s deposition due to the impact of

 5   COVID-19 and counsel’s heavy caseload. (Doc. 48-1).

 6             Any modifications to the scheduling order are unnecessary considering the court staying

 7   this case. Should defendant opt out of settlement or the parties reach an impasse during

 8   settlement, the court will issue a new scheduling order permitting the parties ample time to

 9   complete discovery and to file any dispositive motions. Consequently, defendant’s motion is

10   moot.

11             Accordingly, it is ORDERED:

12             1.      Plaintiff’s motion requesting mediation, arbitration or a settlement conference

13                     (Doc. No. 42) is GRANTED to the extent set forth herein.

14             2.      All deadlines set forth in the court’s scheduling order (Doc. No. 31) are STAYED

15                     until further order of court. The parties may engage in informal discovery to

16                     prepare for the settlement conference, including the exchange of the documents

17                     listed below.

18             3.      Defendant may file a “notice opting out” of the settlement conference within thirty

19                     (30) days. If no notice is timely filed, the court will issue a settlement order

20                     scheduling this case for a settlement conference. That order will identify the
21                     magistrate judge overseeing the settlement conference and detail all procedures

22                     that magistrate judge requires for the settlement conference.2 If defendant opts out

23                     of the settlement conference the court will issue a new scheduling order.

24             4.      Within 14 days from the date the settlement conference order is issued, each party

25                     shall send the other parties participating in the settlement conference the any

26                     relevant documents, including the documents identified below.
27

28   2
         The undersigned will not be the magistrate judge overseeing the settlement conference.



                                                           3
 1            5.       The parties need only produce documents related to plaintiff’s excessive force

 2                     claim. At that time, plaintiff should provide all relevant documents in his

 3                     possession, but need not request documents from his correctional institution.

 4                     Defense counsel need not produce documents that are confidential or subject to the

 5                     official information privilege. The parties shall exchange the following

 6                     documents, to the extent they exist:
                          a. All non-confidential documents regarding Rules Violation
 7                           Reports associated with the incident alleged in the complaint,
 8                           including disciplinary charges and findings;

 9                        b. Plaintiff’s medical records related to the incident at issue;

10                        c. Chronos for transfer or administrative segregation placement
                             related to the incident alleged in the complaint;
11

12                        d. Non-confidential incident reports regarding the use of force
                             incident alleged in the complaint; and
13
                          e. Any other documents related to the case that the parties believe
14                           will assist in the settlement conference.
15            6.       The Clerk of Court shall serve Deputy Attorney General James Whisnand and
16                     Supervising Deputy Attorney General Lawrence Bragg with a copy of plaintiff’s
17                     complaint (Doc No. 1); the screening order (Doc No. 15); and this order.
18            7.       Defendant’s motion to modify the scheduling order (Doc. No. 48) is DENIED as
19                     moot.
20
     IT IS SO ORDERED.
21

22
     Dated:        April 29, 2021
23                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28



                                                         4
